Conviction for being a delinquent child; punishment, confinement for one year in the reformatory.
This prosecution seems to have proceeded only upon a complaint. We find in the record no information. This we regard as a fatal defect. See Art. 1085, C. C. P.; Ex parte Cain,86 Tex. Crim. 509; Hogue v. State, 87 Tex. Crim. 170; Brown v. State, 99 Tex.Crim. Rep.; Ex parte Chandler, 99 Tex.Crim. Rep.. Because the statute requires an information, and none appears in the record, this court is without *Page 614 
jurisdiction. Inasmuch as there appears a complaint in accordance with the demands of the statute, and an information may be filed, the judgment of the trial court will be reversed and the cause remanded.
Reversed and remanded.